United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF THE ARMY,
DIRECTORATE OF PUBLIC WORKS,
Fort Carson, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-520
Issued: July 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 10, 2012 appellant filed a timely appeal from an August 2, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration without further merit review. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this decision.
Because more than 180 days elapsed from April 6, 2011, the date of the most recent OWCP
merit decision, to the filing of this appeal, the Board lacks jurisdiction to review the merits of the
case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 7, 2010 appellant, then a 52-year-old construction representative, filed a
traumatic injury claim alleging that he sustained a right knee condition on July 1, 2010. He
specified that he was descending a stoop when his right knee gave way. Appellant held on to the
railing, slid down the steps and felt a pop in the same knee. He stopped work on July 1, 2010
and return to modified duty on July 26, 2010.2
OWCP informed appellant in an August 9, 2010 letter that additional information was
needed to establish his claim. It gave him 30 days to submit additional factual and medical
evidence. OWCP did not receive a response.
By decision dated September 24, 2010, OWCP denied appellant’s claim, finding the
evidence insufficient to demonstrate that an employment incident occurred on July 1, 2010 as
alleged.
Appellant requested reconsideration on January 5, 2011 and submitted new evidence. He
reiterated in undated statements that he was leaving his building on July 1, 2010 when he
“stepped off the stoop and felt my right knee pop causing severe pain.” Appellant added that he
had a preexisting condition since 1981.
In a July 2, 2010 note, Dr. Sabine M. Shaffer, an internist, related appellant’s account that
he “stepped off stoop yesterday morning and heard a popping noise.” On examination of the
right knee, she observed moderate edema without erythema or ecchymosis, anterior and posterior
laxity, and point tenderness over the medial collateral ligament. Dr. Shaffer diagnosed localized
knee joint pain and old disruption of the medial collateral ligament. Appellant also provided
medical reports predating the date of injury from November 16, 1983 to January 13, 1988.
On April 6, 2011 OWCP modified the September 24, 2010 decision to reflect that the
July 1, 2010 employment incident occurred as alleged. It denied appellant’s claim on the
grounds that the medical evidence did not sufficiently establish that the accepted work event
caused or aggravated a right knee condition.
Appellant requested reconsideration on April 26, 2011 and submitted new evidence. In
an April 14, 2010 report, Dr. Michael E. Feign, an osteopath specializing in orthopedic surgery,
noted ongoing bilateral knee problems and multiple surgeries. He indicated that appellant
injured his right knee at work in 1981 due to a collapsed ditch. On examination, Dr. Feign
observed right knee valgus alignment. X-rays confirmed tricompartmental degenerative arthritis
of both knees. Dr. Feign diagnosed end stage bilateral degenerative knee arthritis, pointing out
that the right knee was more symptomatic. Appellant also resubmitted Dr. Shaffer’s July 2, 2010
note and medical records for the period November 16, 1983 to January 13, 1988.

2

The case record indicates that OWCP accepted a prior claim for torn right lateral meniscus by decision dated
February 2, 1988. It subsequently granted a schedule award for 58-percent permanent impairment of the right lower
extremity. This claim is not presently before the Board.

2

By decision dated August 2, 2011, OWCP denied appellant’s request for reconsideration
on the grounds that he did not present new evidence or legal contentions warranting further merit
review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 Where the request for
reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.5
ANALYSIS
On April 26, 2011 appellant timely requested reconsideration of OWCP’s April 6, 2011
merit decision. He submitted an April 14, 2010 report from Dr. Feign as well as copies of a
July 2, 2010 note from Dr. Shaffer and various medical records from November 16, 1983 to
January 13, 1988. Thereafter, OWCP denied appellant’s application on August 2, 2011, finding
that no new evidence was offered warranting further merit review.
The Board finds that Dr. Feign’s April 14, 2010 report constitutes relevant and pertinent
new evidence not previously considered by OWCP as it addressed the underlying issue of
appellant’s long-term knee pain. Therefore, OWCP was obligated to conduct a merit review of
the claim when appellant submitted this evidence in support of his reconsideration request.6
Reopening a claim for merit review does not require a claimant to submit all evidence which
may be necessary to discharge his burden of proof.7 If OWCP should determine that the new
evidence submitted lacks probative value, it may deny modification of the prior decision, but
only after the case has been reviewed on the merits.8 On remand OWCP shall conduct a merit
review of the entire record. After such further development as is deemed necessary, OWCP shall
issue an appropriate merit decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration.
3

5 U.S.C. § 8128(a).

4

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

5

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.608(b).

6

D.M., Docket No. 10-1844 (issued May 10, 2011).

7

See Kenneth R. Mroczkowski, 40 ECAB 855 (1989); Helen E. Tschantz, 39 ECAB 1382 (1988).

8

See Dennis J. Lasanen, 41 ECAB 933 (1990).

3

ORDER
IT IS HEREBY ORDERED THAT the August 2, 2011 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action
consistent with this decision.
Issued: July 20, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

